75 So.3d 815 (2011)
Victor PEREZ, Appellant,
v.
STATE of Florida, Appellee.
No. 2D10-1204.
District Court of Appeal of Florida, Second District.
December 7, 2011.
James Marion Moorman, Public Defender, and Richard J. Sanders, Assistant Public Defender, Bartow (withdrew after briefing); Charles M. Britt, III, of Charles M. Britt, III, P.A., Bradenton (substituted for counsel of record), for Appellant.
Pamela Jo Bondi, Attorney General, Tallahassee, and Richard M. Fishkin, Assistant Attorney General, Tampa, for Appellee.
Prior report: 949 So.2d 363.
CRENSHAW, Judge.
Victor Perez appeals his probation revocation and the resulting sentence to twelve years' prison for robbery. We affirm the probation revocation without further comment but remand to the trial court for entry of a corrected sentence reinstating Perez's youthful offender status. See Lee v. State, 67 So.3d 1199, 1202 (Fla. 2d DCA 2011) ("`Once a circuit court has imposed a youthful offender sentence, it must continue that status upon resentencing after a violation of probation or community control.'" (quoting Blacker v. State, 49 So.3d 785, 788 (Fla. 4th DCA 2010))).
Affirmed in part, reversed in part, and remanded.
WHATLEY and DAVIS, JJ., Concur.